                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JESSIE ERNEST HILL                                                           PLAINTIFF

v.                        CASE NO. 4:19-CV-00703 BSM

MARTINEZ, et al.                                                         DEFENDANTS

                                         ORDER

       Jessie Hill has not complied with the October 29, 2019 order [Doc. No. 5] directing

him to file an amended complaint, and the time to do so has expired. Additionally, his mail

is being returned as undeliverable. Doc. Nos. 6–7. Accordingly, this case is dismissed

without prejudice for failure to prosecute. Local Rule 5.5(c)(2). It is certified that an in

forma pauperis appeal would not be taken in good faith. See 28 U.S. C. § 1915(a)(3).

       IT IS SO ORDERED this 27th day of December 2019.


                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
